Franklin App. Nos. 13AP-198 and 13AP-373, 2013-Ohio-4884. On review of order certifying a conflict. The court determines that a conflict exists. Sua sponte, cause held for the decision in 2013-0304, Bank of Am., N.A. v. Kuchta, 9th Dist. Medina No. 12CA0025-M, 2012-Ohio-5562; cause consolidated with 2013-2011, Deutsche Bank Natl. Trust Co. v. Finney, 10th Dist. Franklin Nos. 13AP-198 and 13AP-373, 2013-Ohio-4884; and briefing schedule stayed.
Lanzinger, J., determines that a conflict exists but would not hold this cause for the decision in 2013- 0304, Bank of Am., N.A. v. Kuchta.